Citation Nr: 0216231	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for stomach disability, 
claimed as due to an undiagnosed illness.

(The issue of entitlement to service connection for memory 
disturbance, fatigue, night sweats and sleep disturbance, to 
include as due to an undiagnosed illness, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Clark C. Evans, attorney-at-
law




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January to August 1974 
and from September 1990 to May 1991, with additional 
unverified service with the National Guard. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

The veteran and his wife testified before a hearing officer 
at the RO in December 1997.  A transcript of the hearing has 
been associated with the record.

In an October 1999 decision, the Board denied each of the 
benefits sought on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2001 order, the Court vacated 
the Board's decision and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Further Proceedings.  In May 2001 the 
veteran's claims were remanded to the RO for additional 
development.  The case was returned to the Board in November 
2002 for further appellate action.

The Board is undertaking additional development on the issue 
of entitlement to service connection for memory disturbance, 
fatigue, night sweats and sleep disturbance, to include as 
due to undiagnosed illness, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide any notice of the development required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing the any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the claims decided herein have been 
obtained.

2.  The veteran's claimed respiratory disability is due to 
known clinical diagnoses, allergic rhinitis and bronchitis.

3.  Allergic rhinitis clearly and unmistakably existed prior 
to the veteran's active military service; it did not increase 
in severity during or as a result of such service.

4.  Chronic bronchitis was not present during the veteran's 
active military service and is not etiologically related to 
such service.

5.  There is no current diagnosis of a stomach disorder, nor 
are there objective indications of a chronic disability 
manifested by stomach complaints.


CONCLUSIONS OF LAW

1.  Respiratory disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2002).

2.  Stomach disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1117, 1118 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran served from September 1990 to May 
1991, to include service in Southwest Asia.  His service 
medical records are negative for any diagnosis, complaint or 
abnormal finding pertaining to his respiratory or 
gastrointestinal system.  

Letters written by the veteran to his wife during the time he 
was in Saudi Arabia indicate that he was given medication for 
a cold.

In an April 1991 demobilization report, the veteran denied 
diarrhea and vomiting, and on an April 1991 report of medical 
history, he denied frequent indigestion and stomach, liver or 
intestinal trouble.  The examiner noted that the veteran had 
complained of right lower quadrant pain in March 1991 but the 
veteran denied current problems.  The veteran did indicate a 
history of hay fever but denied chronic or frequent colds and 
sinusitis.  He stated that hay fever had existed all his 
life.

On VA general medical examination in March 1992, the examiner 
found the veteran's nose and sinuses to be normal.  The 
veteran's respiratory system was also found to be normal.  
The veteran had no gastrointestinal complaints.  The examiner 
noted a history of right flank pain after the veteran had 
fallen and injured his back.  The veteran denied having 
received treatment since his return from overseas, but 
provided a somewhat vague description of some discomfort on 
heavy lifting.  On examination, the veteran's abdomen was 
smooth, round, nontender and not tense.  He had excellent 
abdominal wall support and there was no tenderness on 
palpation.  There was no hernia.  The examiner opined that 
the veteran was fully recovered from his reported muscle 
strain of the previous year.  The diagnosis was history of 
abdominal wall strain, no abnormality found.

A Persian Gulf Registry examination was conducted in August 
1993.  The veteran reported that he had been involved in a 
motor vehicle accident during his Gulf War service and had 
injured his lower abdomen.  He complained of continued lower 
abdominal pain.  He had no gastrointestinal complaints.  The 
veteran also reported that his wife complained that he 
wheezed in his sleep after his return.  He noted that he had 
been treated for a bronchial problem while in Southwest Asia.  
He denied dyspnea and wheezing while awake, but complained of 
a recurring cough.  He indicated that he took an over-the-
counter pill for his allergies.  On physical examination, the 
veteran's abdomen was not distended.  No masses were detected 
and there was no organomegaly.  The veteran's eyes and nose 
were found to be essentially normal.

A report of private treatment dated in July 1994 indicates 
that the veteran's presenting complaints included stomach 
wall problems.  The veteran reported that he had been 
involved in a motor vehicle accident and had suffered a 
stomach wall problem as a result.  He denied weight loss, 
constipation and diarrhea.  He complained of intermittent 
chest pain, not necessarily associated with exertion.  He 
denied diaphoresis and nausea.  He reported occasional sinus 
trouble and opined that it was associated with allergies.  He 
also described tightness in his chest and mild wheezing at 
night.  On physical examination the veteran's lungs were 
clear.  The veteran's abdomen revealed mild tenderness in the 
mud-upper epigastrium.  The examiner's assessment included 
chest pain.  He made no diagnosis pertaining to the veteran's 
gastrointestinal system.

In a September 1994 statement, the veteran indicated that he 
had no health problems prior to departing for Southwest Asia.  
He maintained that he was sick with respiratory problems once 
he arrived there, and stated that his health had worsened 
since his return.  He noted that he had been exposed to smoke 
from oil well fires and had taken medications for chemical 
and biological agents.  

The veteran was afforded a further VA general medical 
examination in June 1995.  He complained of respiratory 
problems, coughing, hay fever, allergies and stomach 
problems.  On examination, he was muscular, well developed 
and well nourished.  There was no abnormality of the 
veteran's nose, sinuses, mouth or throat.  The veteran had no 
actual limitation in breathing and his chest appeared 
symmetrical with clear breath sounds.  The veteran reported 
that his appetite and digestion were generally good.  He 
indicated that he may have strained abdominal muscles at the 
time of a motor vehicle accident in Saudi Arabia.  On 
examination his abdomen was smooth, rounded, and nontender 
with no abnormality.

An outpatient treatment note dated in November 1996 shows 
that the veteran complained of bad allergies with nasal 
congestion and watery eyes since he left Saudi Arabia.  The 
diagnostic impression was allergic rhinitis or sinusitis.

In an April 1997 statement the veteran reported that he 
continued to experience stomach and respiratory problems.

October 1997 testing for allergies revealed high detectable 
levels of antigen specific IE antibody levels to elm and 
sporuim, red maple tree, grasses, short ragweed, mites, and 
other allergens.  

The veteran and his wife testified before a hearing officer 
at the RO in December 1997.  He indicated that he noticed 
symptoms in approximately June 1992.  He related that he had 
been involved in a motor vehicle accident and had incurred an 
injury to his stomach wall.  He stated that he continued to 
have stomach pain that was sometimes severe.  With regard to 
his allergic rhinitis, the veteran testified that he first 
experienced trouble in November or December 1990.  He 
indicated that he had been treated twice during his time 
overseas.  He stated that his symptoms were like a continuous 
cold, and that he was on medication for his allergies.  

A March 2001 examination report from Northeast Ear, Nose and 
Throat Center shows complaints of symptoms of several years' 
duration.  The veteran identified occasional sneezing, nasal 
congestion, watery eyes and minimal itching.  He denied itchy 
eyes.  He characterized his symptoms as severe, and noted 
that they had been worse in the previous two months.  He 
reported having been on immunotherapy for five years.  An 
intranasal examination revealed mild congestion.  The 
impression was allergic rhinitis.  The veteran was instructed 
to return as needed.  

VA outpatient treatment records for the period from April 
2001 to February 2002 show no treatment for respiratory or 
stomach complaints.

A VA ear, nose and throat examination was conducted in May 
2002.  The examiner noted that the veteran had carried a 
diagnosis of allergic rhinitis since at least 1995.  The 
veteran's primary complaints were stuffy nose and difficulty 
breathing through his nose.  He did not complain of purulent 
discharge or shortness of breath on exertion.  The examiner 
noted that the veteran took medication and had been 
administered allergy shots as well.  He also indicated that 
there was no indication of chronic sinusitis.  The veteran 
denied attacks relating to his allergies.  He complained of a 
frequent, dry, non-productive cough.  He denied requiring bed 
rest and stated that he did not miss work due to his claimed 
respiratory disability.  The examiner noted the veteran's 
October 1997 allergy tests.  On physical examination, the 
veteran was comfortable.  He had slightly reduced nasal 
passage with reddened mucosa bilaterally but could breathe 
through his nose without accessory mouth breathing.  His 
pharynx was clear and his tonsils were not inflamed.  The 
veteran's chest was completely clear to auscultation and 
percussion.  The veteran was noted to have a light, dry, non-
productive cough four to five times within the hour-long 
examination.  He did not have localized tenderness over the 
sinus areas.  The diagnoses were allergic rhinitis involving 
multiple allergens and chronic bronchitis with no objective 
functional deficit.  The examiner commented that no 
undiagnosed illness was found and that he was unable to 
relate onset or cause of the veteran's allergic rhinitis to 
the Gulf War.

The veteran was also afforded a VA stomach examination in May 
2002.  The examiner noted that review of the claims folder 
revealed no evidence of gastrointestinal disorder except for 
hemorrhoids.  The veteran had no complaints regarding his 
appetite or digestion.  He denied vomiting, hematemesis and 
melena.  He described frequent gas, but no severity of 
symptoms requiring medication or interruption of his work.  
On physical examination the veteran appeared to be 
comfortable.  His abdomen was soft, rounded and non-tender.  
There was no rebound tenderness, hernia or organs palpable.  
Bowel sounds were normal.  The examiner concluded that no 
diagnostic or clinical tests were indicated.  No diagnosis 
was made.  The examiner stated that no disorder was found and 
no undiagnosed illness was suspected.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, the Board's May 2001 remand, and RO 
letters, in particular a letter dated in July 2001, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence and information in support 
of his claims.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, identified medical records have been obtained and 
the veteran has been afforded numerous VA examinations 
pertaining to his claimed disabilities.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

i.  Respiratory Disability, to include as due to Undiagnosed 
Illness

In addressing this claim on the merits, the Board notes that 
the veteran's claimed respiratory problems, including allergy 
symptoms, breathing problems and cough, are attributed to 
known clinical diagnoses.  The veteran indicated in August 
1993 that he had suffered with allergies since childhood and 
that he took over-the-counter medication.  A VA provider 
diagnosed allergic rhinitis in November 1996.  A private 
provider diagnosed allergic rhinitis in March 2001.  A VA 
ear, nose and throat examination conducted in May 2002 
concluded with diagnoses of allergic rhinitis and chronic 
bronchitis.  The examiner stated that there was no 
undiagnosed illness and that he was unable to relate onset or 
cause to the Gulf War.  As the veteran's respiratory symptoms 
have been attributed to known clinical diagnoses, service 
connection is not warranted for respiratory disability on a 
presumptive basis.  In addition, the evidence clearly and 
unmistakably establishes that the veteran's allergic rhinitis 
existed prior to service, shows that the disability did not 
progress during the veteran's military service, and is not 
etiologically related to service.  Moreover, the medical 
evidence shows that the veteran did not develop chronic 
bronchitis until after his discharge from service and that 
this disorder is not etiologically related to service.

ii.  Stomach Disability, to include as due to Undiagnosed 
Illness

Service medical records do not document the presence of a 
chronic disability manifested by stomach complaints.  The 
post-service medical evidence shows that the veteran has 
reported difficulty with his stomach.  However, abdominal 
wall strain was diagnosed by history only in March 1992, 
there is no other diagnosis of a stomach disorder, and the 
record does not document the objective indications of the 
presence of a stomach disorder required for presumptive 
service connection.  Therefore, this claim must also be 
denied.


ORDER

Entitlement to service connection for respiratory disability, 
to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for stomach disability, to 
include as due to an undiagnosed illness, is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

